Citation Nr: 0426191	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  02-09 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement of the appellant to an apportionment higher than 
$25 per month of the veteran's compensation benefits on 
behalf of the veteran's minor child.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from July 1963 to July 1966

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2002 by the 
Department of Veterans Affairs (VA), regional office (RO) in 
Indianapolis, Indiana.  In the decision, the RO granted an 
apportionment of $25 per month to the appellant on behalf of 
the veteran's minor child.  A hearing was held at the 
Louisville, Kentucky, RO before the undersigned Veterans Law 
Judge in July 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Many of the facts in this case are not in dispute.  The 
veteran has previously established entitlement to service 
connected disability compensation.  In July 2001, the RO 
received a claim from the appellant in which she requested an 
apportionment of the veteran's disability compensation on 
behalf of their minor child.  The appellant submitted 
financial information on behalf of her claim, and the veteran 
did not respond to a request for the same.

In a special apportionment decision of February 2002, the RO 
granted an apportionment in the amount of $25 per month to 
the appellant for support of the child.  The appellant 
subsequently perfected this appeal.

A claim for an apportionment is a "contested claim" and is 
subject to special procedural regulations.  Simultaneously 
contested claim refers to the situation in which the 
allowance of one claim results in the disallowance of another 
claim involving the same benefit or the allowance of one 
claim results in the payment of a lesser benefit to another 
claimant. 38 C.F.R. § 20.3(p).  Under 38 C.F.R. § 19.100, all 
interested parties will be specifically notified of the 
action taken by the agency of original jurisdiction in a 
simultaneously contested claim and of the right and time 
limit for initiating an appeal, as well as hearing and 
representation rights.  Under 38 C.F.R. § 19.101, upon the 
filing of a Notice of Disagreement in a simultaneously 
contested claim, all interested parties will be furnished 
with a copy of the statement of the case.  Under 38 C.F.R. 
§ 19.102, when a Substantive Appeal is filed in a 
simultaneously contested claim, the content of the 
Substantive Appeal will be furnished to the other contesting 
parties to the extent that it contains information which 
could directly affect the payment or potential payment of the 
benefit which is the subject of the contested claim.  If a 
hearing is scheduled for any party to a simultaneously 
contested claim, the other contesting claimants and their 
representatives, if any, will be notified and afforded an 
opportunity to be present.  The appellant will be allowed to 
present opening testimony and argument.  Thereafter, any 
other contesting party who wishes to do so may present 
testimony and argument.  The appellant will then be allowed 
an opportunity to present testimony and argument in rebuttal.  
Cross-examination will not be allowed. 38 C.F.R. § 20.713.  

The Board's review of the record reflects that the contested 
claims procedures have not been met.  The appellant submitted 
her substantive appeal form in July 2002, but there is no 
indication that the content was provided to veteran.  In 
addition, the Board notes that when the appellant was 
afforded a hearing in July 2004, there is no indication that 
the veteran was offered an opportunity to testify.  On the 
contrary, a note in the file shows that the veteran was 
advised by telephone that the hearing was for the appellant 
and that the veteran was advised "not to come in."  

The Board concludes that the case must be remanded to ensure 
that the contested claims procedures have been followed.  
Accordingly, to ensure full compliance with due process 
requirements set forth in the regulations cited above, the 
case is REMANDED to the RO for the following development:

1.  The RO should review the claims file 
and ensure that all contested claims 
procedures have been followed.  The RO 
should furnish the veteran a copy of the 
appellant's Substantive Appeal, or the 
content of the Substantive Appeal, and 
the opportunity to respond thereto.  The 
RO should also provide the veteran a copy 
of the hearing transcript and the 
appellant's written argument and allow 
him an opportunity to respond and/or 
request his own hearing.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant, the 
veteran, and representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant and the veteran need 
take no action until otherwise notified.  They have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




